Citation Nr: 1538674	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to an initial rating higher than 10 percent for right thumb traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the Decatur, Georgia RO denied entitlement to service connection for tinnitus and bilateral hearing loss disability and granted entitlement to service connection for right thumb traumatic arthritis, assigning an initial 10 percent rating.  The Veteran timely appealed the initial rating assigned, as well as the service connection denials.  In April 2011, the Pittsburgh, Pennsylvania RO denied entitlement to service connection for bilateral knee and low back disabilities; the Veteran timely appealed these denials.  

Jurisdiction over this case was subsequently transferred to the RO in Detroit, Michigan, and that office forwarded the appeal to the Board. 

In January 2015, the Veteran testified from the Detroit RO during a January 2015 video teleconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss disability, bilateral knee disability, and low back disability, as well as entitlement to an initial rating higher than 10 percent for right thumb traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection for tinnitus is warranted in this case.  In making this determination, the Board highlights that the Veteran has consistently reported that he experiences tinnitus.  See Veteran's April 2010 VA audiology examination; August 2010 Notice of Disagreement; Board Hearing Tr. at 7.  The Veteran is competent to do so and the Board finds his testimony credible in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has thus met the current disability requirement.  

In addition, the Veteran testified that he experienced significant unprotected noise exposure in service as a field artillery gunner, specifically from daily small arms fire from M-16s, as well as from M-50 machine guns.  See Board Hearing Tr. at 3-4, 38-39.  This testimony is also found to be competent, credible, and consistent with the circumstances of the Veteran's service, in particular his military occupation specialty of 13B40 FA Crmn (Field Artillery crewman).  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The only remaining issue is whether there is a relationship between the Veteran's current tinnitus and his in-service noise exposure.  The Board acknowledges that there is one medical opinion of record addressing this question, which is against the claim.  Specifically, the April 2010 VA examiner found that the Veteran's tinnitus was not related to his in-service noise exposure because his hearing was normal on examination.  In this regard, the examiner concluded that because there was no current bilateral hearing loss, there was "no military service-related noise-induced hearing pathology" to which tinnitus could be linked.  This rationale is flawed, however, because although sensorineural hearing loss is one potential cause of tinnitus, it is not the only potential cause of tinnitus.  See VA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, at 5 (Mar. 18, 2010).  Moreover, the Board highlights that the Veteran's speech recognition score for the right ear was 80 on examination, which does in fact reflect disability due to impaired hearing under the applicable VA regulation.  38 C.F.R. § 3.385 ("impaired hearing will be considered to be a disability...when speech recognition scores...are less than 94 percent").  The April 2010 VA examiner's opinion is therefore of little, if any, probative value.  

The other evidence of record regarding whether there is a relationship between the Veteran's tinnitus and his in-service noise exposure is the Veteran's competent, credible testimony that he experienced tinnitus in and since service.  The Board thus finds that the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss disability, bilateral knee disability, and low back disability, as well as entitlement to an initial rating in excess of 10 percent for right thumb traumatic arthritis.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  VA Examinations 

A.  Bilateral Hearing Loss 

The Veteran essentially contends that service connection for bilateral hearing loss is warranted because this disability developed as a result of his unprotected noise exposure as a Field Artillery crewman during service.  See Veteran's April 2010 VA audiology examination; August 2010 Notice of Disagreement; Board Hearing Tr. at 7.  

The Board finds that a VA examination assessing whether the Veteran has a bilateral hearing disability that was incurred during or is etiologically related to his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA audiological examination in April 2010, when the examiner provided the opinion that the Veteran had normal hearing bilaterally on examination, and went on to report that there was no service-related noise-induced hearing pathology.  Significantly, however, as noted above, the Veteran's right ear speech recognition score of 80 reflects that the Veteran did in fact have right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, the examiner failed to offer a rationale for her conclusion that there was no service-related noise-induced hearing pathology.  As such, the Board finds this opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Finally, the Board notes that, at his January 2015 Board hearing, the Veteran offered competent, credible testimony indicating that his hearing had worsened since the April 2010 VA examination, thus raising the possibility that he has developed left ear hearing loss disability.  Consequently, a new VA examination is warranted to obtain an opinion as to the nature and etiology of the Veteran's hearing loss disability.

B.  Low Back and Bilateral Knee Disabilities 

The Veteran essentially contends that service connection for a bilateral knee disability and low back disability is warranted because his low back and knee problems first began in service as a result of an in-service Achilles tendon injury / problem, and have continued since.  See, e.g., August 2010 Notice of Disagreement; April 2011 Report of General Contact; Board Hearing Tr. at 26, 29-30, 32, 34.  As an initial matter, the Board notes that the Veteran is not service-connected for an Achilles tendon disability, nor has he filed a claim for entitlement to service connection for such a disability.  

The Board finds that a VA examination assessing whether the Veteran has a bilateral knee and/or low back disability that was incurred during or is etiologically related to his military service is warranted in this case.  In making this determination, the Board notes that the Veteran has reported experiencing low back and bilateral knee symptoms since service.  See June 2011 VA treatment note; Board Hearing Tr. at 35.  Additionally, the Veteran's service treatment records reflect that, in November 1971, the Veteran complained of aching and burning of the large and small joints of the knees.  Later in November 1971, the Veteran was diagnosed with right foot Achilles tendonitis.  June 1973 service treatment records reflect that the Veteran had been wearing knee braces, and that he requested an evaluation and renewal of the braces.  Further, on his July 1974 separation report of medical history, the Veteran indicated that he wore a brace or back support, had swollen or painful joints, and had cramps in his legs.  There is therefore evidence of persistent or recurrent symptoms of disability that may be associated with service.  As such, a VA examination assessing the etiology of any current bilateral knee and/or low back disability is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

C.  Right Thumb Disability 

The Veteran asserts that he is entitled to a higher initial rating for his service-connected right thumb traumatic arthritis, asserting that his entire right hand is affected by this disability.  See August 2010 Notice of Disagreement; Board Hearing Tr. at 16-18.  

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected right thumb traumatic arthritis is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination of his right thumb in June 2010.  Significantly, however, at his January 2015 Board hearing, the Veteran reported that his right thumb disability has worsened since the most recent June 2010 VA examination insofar as the neurological effects, spasms, and cramping have increased in severity since that time.  See Board Hearing Tr. at 22-23.  He also indicated that he could not straighten his thumb.  Id. at 15.

As VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability due to passage of time and possible increase in disability, a new VA examination is warranted.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

II.  Treatment Records 

The Veteran indicated during his January 2015 Board hearing that he was continuing to receive VA treatment for his orthopedic disabilities.  See Board Hearing Tr. at 12-13.  The claims file only contains VA treatment records dated from December 2009 to November 2013.  The AOJ should therefore obtain any outstanding VA treatment records dated since November 2013.  At his hearing, the Veteran also indicated that he was getting private treatment for his back; however, the only private treatment records currently on file relate to treatment for hearing loss, dizziness, and nasal congestion.  The AOJ should therefore obtain any outstanding private treatment records regarding treatment for the Veteran's back.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2013.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any private treatment for his back.  If a release is obtained, make reasonable efforts to obtain all identified records.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA audiological examination.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including unprotected noise exposure to daily small arms fire from M-16s rifles and M-50 machine guns as a Field Artillery crewman.

The examiner should be informed that current right ear hearing loss disability has been established by the speech recognition score of 80 in the right ear on the April 2010 VA examination, regardless of the audiometric test results on this examination, as the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed bilateral knee and low back disabilities.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any knee and back disorders found to be present.  The examiner should then provide the following opinions.

If a knee and/or back disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's: (1) November 1971 treatment for aching and burning of the large and small joints of the knees; (2) November 1971 diagnosis of right foot Achilles tendonitis; (3) June 1973 treatment reflecting that he had been wearing knee braces and that he requested an evaluation and renewal of the braces; and (4) July 1974 separation report of medical history indicating that he wore a brace or back support, had swollen or painful joints, and had cramps in his legs.  Additionally, in providing this opinion, the examiner's attention is directed to the Veteran's reports that he has experienced low back and bilateral knee symptoms since service.  See June 2011 VA treatment note; Board Hearing Tr. at 35.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to assess the current nature, extent, and severity of his right thumb disability.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

All necessary tests should be conducted.  The examination should be conducted in accordance with the current disability questionnaire or examination worksheet relating to the hand and fingers.

The examiner should specifically indicate the length of the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The examiner should also indicate whether there is ankylosis of the carpometacarpal or interphalangeal joint and, if so, whether they are ankylosed in extension or full flexion, or if there is rotation or angulation of a bone.  The examiner should also note any neurological symptoms relating to the thumb.  

In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's statements to the effect that he could not straighten his thumb; that he experienced spasms, cramping, and neurological symptoms of the thumb; and that his entire right hand is affected by the right thumb disability.  See Board Hearing Tr. at 15-18, 22-23.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


